1

2

3                             UNITED STATES DISTRICT COURT
4                                    DISTRICT OF NEVADA
5                                               ***
6    DONALD M. SAVAGE,                                 Case No. 3:17-cv-00612-MMD-CBC
7                                        Plaintiff,                  ORDER
            v.
8
     ARANAS, et al.,
9
                                     Defendants.
10

11         The complaint in this action was filed on October 5, 2017. (ECF No. 1.) The

12   Court issued a notice of intent to dismiss Donnelly pursuant to Fed. R. Civ. P. 4(m)

13   unless proof of service is filed by August 2, 2019. (ECF No. 27.) To date, no such proof

14   of service has been filed. Accordingly, it is ordered that the claims against Donnelly are

15   dismissed without prejudice.

16         DATED THIS 5th day of August 2019.
17

18                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26
27

28
